Mr. Justice Scott delivered the opinion of tbe Court. This cause having originated in a proceeding before a justice of the peace, for a recovery upon a promissory note, was taken, by appeal, to the Circuit Court of Ouachita county, where both parties having appeared, and by consent, submitted the case to the court sitting as a jury, there was a general finding for the plaintiff, and judgment rendered accordingly. Whereupon, the defendants tendered a bill of exceptions, setting out, that the plaintiff read the note in evidence and closed his case, and that then the defendant, upon the plea of no-consideration, introduced certain testimony, which is detailed ; and that after hearing the same, and the argument of counsel, the court, to whom the cause had been submitted, (neither party requiring a jury) found for the plaintiff: “to which finding and judgment therein, the defendant excepted.” And then, in the language of the bill of exceptions, “because'none of the said matters of exception to the opinion and decision of the said court, do appear upon the record of the said trial, therefore, &c.” So explicit is this record, that there can be no doubt but that this case is entirely within the rule settled by this court after a review of the previous decisions upon the point, in the case of The State Bank vs. Conway, 13 Ark. R. 344; that where a party merely excepts to the finding of the court or jury, setting out the testimony, without any motion for a new trial, and without any exceptions, whereby he shall put his finger upon the alleged error of law as to any ruling or decision of the court below, there is no case presented for the consideration of this court on error or appeal. This jndgmeut will, consequently, have to be affirmed, with costs.